DETAILED ACTION
The instant application having Application No. 16/479,281 filed on July 19, 2019 is presented for examination by the examiner.
The amended claims submitted 15 December 2021 in response to the office action mailed 17 September 2021 are under examination. Claims 1-15 are pending, all of which are amended by the amendments to claim 1. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and the synthesizing component is configured to … receive the third projection light having the first polarization direction transmitted through the first optical component to synthesize a second image” in lines 13-16 is indefinite because it is open to three interpretations, any of which would be supported by the specification as filed. In particular it is not clear whether the limitation “the third projection light having the first polarization direction” must be true when the third projected light is transmitted through the first optical component, when the third projection light is received by the synthesizing component or both. 
	In the applicant’s remarks it appears that they are arguing for the patentability of a claim which specifies that the third projection light has the first polarization direction when the synthesizing component receives it. However, this is not explicitly stated by the claim language which, as pointed out above, has three possible meanings. 
	If the applicant wishes to restrict the claim to the argued meaning, the examiner recommends further claiming: “wherein the third projection light has the first polarization direction when received by the synthesizing component” or other language that would overcome this indefiniteness rejection.
	Claims 2-15 depend from claim 1 and inherit and do not alleviate this indefiniteness rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 6-9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa WO 2015190157 (hereafter Nakagawa, where reference will be made to the attached machine translation).
	Regarding claim 1, Nakagawa teaches (Fig. 17) “A head-up display device (Fig. 17 image display device 100C and front window 300), comprising: a display component (light source unit 111, polarization switching element 112,  scanning unit 113 and screen 114), a first optical component (polarizing mirror 121), a second optical component (quarter-wave plate 125a and first mirror 126a), and a synthesizing component (front window 300), wherein: 
the display component (111, 112, 113 and 114) is configured to output first projection light (light on first light path 210) and second projection light (light on second light path 220) to the first optical component (see incidence on polarizing mirror 121), wherein the first projection light has a first polarization direction, and the second projection light has a second polarization direction (see Fig. 5A and 5B, and discussion thereof in page 5 paragraphs 5-9); 
the first optical component (121) is configured to transmit the first projection light (see transmitted light path 210) and third projection light (light reflected from mirror 126 is transmitted through 121 up to second mirror 126b)  to the synthesizing component (both first light 210 and third light reflected from 126a are directed to front window 300), and to reflect the second projection light to the second optical component (121 reflects one polarization of light towards 125a and 126a), wherein the third projection light has the first polarization direction (the third projection light after reflection by 126a and passing through quarter-wave plate 125a twice, has the same polarization as light that followed path 210, as evidenced by the fact that third light is transmitted through 121 towards 126b); 

the synthesizing component (300) is configured to receive the first projection light transmitted having the first polarization direction (the first projection light has the first polarization direction, see Fig. 5A and 5B, and discussion thereof in page 5 paragraphs 5-9) through the first optical component (light in path 210) to synthesize a first image (first virtual image 410), and to receive the third projection light having the first polarization direction (The third projection light after reflection by 126a and passing through quarter-wave plate 125a twice, has the same polarization as light that followed path 210, as evidenced by the fact that third light is transmitted through 121 towards 126b. More particularly, the third projection light has the first polarization direction when transmitted through the first optical component) transmitted through the first optical component to synthesize a second image (second virtual image 420).”
Regarding claim 2, Nakagawa teaches “the head-up display device according to claim 1,” and further teaches “wherein the display component comprises:
a display element (111, 113, and 114) configured to output a first projection image and a second projection image alternately (see Fig. 12); and
a third optical module (112) configured to convert light of the first projection image into the first projection light in the first polarization direction, to convert light of the second projection image into the second projection light in the second polarization direction, and output the first projection light and the second projection light to the first optical component (this is what 112 does).
Regarding claim 6, Nakagawa teaches “the head-up display device according to claim 1, wherein the first optical component (121) comprises a polarized light splitting element (polarizing mirror 121).”
Regarding claim 7, Nakagawa teaches “the head-up display device according to claim 6, wherein a reflecting surface of the polarized light splitting element is a plane, a spherical surface, an aspheric surface, or a free form surface (121 is a plane).”
Regarding claim 8, Nakagawa teaches “the head-up display device according to claim 1, wherein the second optical component comprises a second reflecting mirror (first mirror 126a) and a quarter-wave plate (quarter-wave plate 125a), the quarter-wave being between the reflecting mirror and the first optical component (see position of 125a in between 126a and 121 in Fig. 17).”
Regarding claim 9, Nakagawa teaches “the head-up display device according to claim 8, wherein a reflecting surface of the second reflecting mirror is a plane, a spherical surface, an aspheric surface, or a free form surface (126a is a plane).”
Regarding claim 12, Nakagawa teaches “the head-up display device according to claim 1, wherein the synthesizing component is a semi-transmitting optical element (front window 300 reflects the image light and transmits light incident from outside the vehicle thus 300 is semi-transparent); and the first image is a state information projection image (Fig. 13 video A1, first virtual image 410 displayed at a first distance 411 traveling speed), and the second image is an augmented reality information projection image (Fig. 13 video A2, second virtual image 420 at distance 421, an arrow that turns to the right).”
Regarding claim 13, Nakagawa teaches “A vehicle (vehicle 600), comprising the head-up display device according to claim 1 (see claim 1 above).”
Regarding claim 14, Nakagawa teaches (Fig. 17) “A method (see steps below) for controlling the head-up display device according to claim 1 (see claim 1 above), the method comprising:

transmitting the first projection light (see light path 210) and the third projection light (see light along the light path from 126a to 121), and reflecting the second projection light (light reflected towards 125a from 121), wherein the third projection light has the first polarization direction (that’s why they both pass through);
converting the polarization direction of the second projection light from the second polarization direction to the first polarization direction (see Fig. 17, see page 22 last paragraph through the first paragraph of page 24) to obtain the third projection light (see Fig. 17, see page 22 last paragraph through the first paragraph of page 24), and reflecting the third projection light back to the first optical component (see Fig. 17 and page 22 last paragraph through the first paragraph of page 24); and
receiving the first projection light transmitted through the first optical component to synthesize the first image (virtual image 410), and receiving the second projection light transmitted through the first optical component to synthesize the second image (virtual image 420).”
Regarding claim 15, Nakagawa teaches “the method for controlling the head-up display device according to claim 14 (see claim 14), wherein the outputting the first projection light and the second projection light to the first optical component comprises:
outputting the first projection image and the second projection image alternately (see Fig. 12); and


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa WO 2015190157 (hereafter Nakagawa, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Kimura USPGPub 20090009455 (hereafter Kimura).
Regarding claim 5, Nakagawa teaches “the head-up display device according to claim 2, wherein the first projection image and the second projection image are output alternately (see Fig. 12).” However, Nakagawa fails to explicitly teach “at a frequency 60Hz or higher.”
Kimura teaches a liquid crystal display device. Kimura teaches “output alternately at a frequency 60Hz or higher (paragraph 247 e.g. “a frequency which is input to the driving portion is 60 Hz (or 50 Hz), a frequency is preferably more than twice that frequency (120 Hz), or more preferably, a frequency is tripled (180 Hz).”).”
	Kimura further teaches that such frame frequencies improve display quality and create a smooth display (see paragraph 247).
.

Allowable Subject Matter
Claims 3-4 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Nakagawa teaches “the head-up display device according to claim 2, wherein the third optical module comprises:
a polarization converting element (112) configured to convert the light of the first projection image into the first projection light in the first polarization direction (see Fig. 5A), and to convert the light of the second projection image into the second projection light in the second polarization direction (see Fig. 5B);”
However, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole:  “and a first reflecting mirror configured to reflect the first projection light and the second projection light from the polarization converting element to the first optical component.”
Claim 4 depends from claim 3 and is allowable for at least the reasons stated above. 
Regarding claim 10, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the synthesizing component comprises:

a second synthesizer configured to receive the third projection light transmitted through the first optical component, and to synthesize the second image.”
Claim 11 depends from claim 10 and is allowable for at least the reasons stated above.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
In the fourth paragraph of page 7 of 9 of the applicant’s remarks the applicant states that the amended claim now requires “the third projection light received by the synthesizing component has the first polarization direction.” From the argument that follows the examiner deduces that by this the applicant means that the third projection light received by the synthesizing component has the first polarization direction when it is received by the synthesizing component. As pointed out in the §112 (b) rejection above this is not a unique and unambiguous interpretation of the amended claim 1. 
In the last two paragraphs of page 7 of 9 which continue on page 8 of 9 of the applicant’s remarks the applicant argues that in Nakagawa it is the second projection light having the second polarization direction which is received by the synthesizing component. This argument is not persuasive for at least the following reasons.
In both the instant application and Nakagawa the first projection light and the second projection light are split from one another by the first optical component, and are both ultimately received by the synthesizing component. The claim renames the second projection light as the third projection light when its polarization direction is changed by the second optical component into being the first polarization direction. Nakagawa likewise has a second optical component (125a and 126a) configured 
The applicant’s arguments do not dispute this. Rather the applicant argues that because the third projection light later has its polarization direction changed by passing through quarter-wave plate 125b twice into being the second polarization direction, it should then be called the second projection light, because of its polarization direction. That applicant would have called the light reflected by 130 and passing through 125b “the second projection light” is neither a persuasive argument nor a claimed distinction. That one could choose to call it the fourth projection light with the second polarization direction is also not precluded by the claim. 
To put it another way, in both the instant specification and the prior art, the first and second images are provided by the first and second projection lights after the path and polarization direction of the second projection light have been changed. As explained in the §112(b) rejection above, as currently written the claim does not explicitly require that the third projection light, obtained from the second projection light, has the first polarization direction when it is received by the synthesizing component. 
If the applicant has any questions regarding the §112(b) rejection above or how the claim can be written to overcome it, the examiner recommends contacting the examiner by telephone to request an interview to expedite the prosecution of this case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872